NUMBER 13-17-00545-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RALPH SEAN JOHNSON,                                                     APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                                      ORDER
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam

      This cause is before the Court on the State’s motion to direct the trial court clerk

to forward to this Court original exhibits. The criminal episode in question is contained

on two video recordings, State’s Exhibits 1 & 2, admitted at Cause No. S-17-3221CR.
       The Court, having fully examined and considered the State’s motion to direct the

trial court clerk to forward original exhibits, is of the opinion that the motion should be

granted. The State’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward either the original or a copy of the video discs, State’s Exhibits 1 &

2, in commonly playable format admitted at trial in Cause No. S-17-3221CR, to this Court

within twenty days from the date of this order.

                                                  PER CURIAM

Delivered and filed the
28th day of December, 2018.




                                            2